      Case 1:20-cv-06344-PGG-SLC Document 30 Filed 01/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ROGER SOLOMON,

                              Plaintiff,
         -v-                                       CIVIL ACTION NO.: 20 Civ. 6344 (PGG) (SLC)

NEW JERSEY TRANSIT RAIL OPERATIONS, INC.,                     ORDER FOR
HOTEL PENNSYLVANIA MANAGEMENT                       PROPOSED CASE MANAGEMENT PLAN
COMPANY, INC., AND INTERSTATE HOTELS
CONSULTING GROUP, INC.,
                          Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the Court’s order scheduling an initial case management conference in this

matter for Wednesday, January 27, 2021 at 10:00 am, the parties’ joint Report of Rule 26(f)

Meeting and Proposed Case Management Plan was due yesterday, January 20, 2021. (ECF No.

23). No plan having been submitted, the parties are ORDERED to submit the plan by Monday,

February 1, 2021. A template is available at https://www.nysd.uscourts.gov/hon-sarah-l-cave.



Dated:          New York, New York
                January 21, 2021

                                                   SO ORDERED



                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge
